DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 4-9, and 12-20 (renumbered as 1-16) are allowed.

Examiner’s Statement of Reasons for Allowance
The prior art of record does not expressly teach or render obvious the invention as recited in independent claims 1, 9 and 17.  Specifically, the prior art does not teach the features of the claim limitations that include first determining whether an aggregation degree between a currently extracted edge and an allocated edge in a first device satisfies a preset condition; then, when the preset condition is satisfied, determining whether a quantity of allocated edges stored in the first device is less than a first preset threshold; and allocating the currently extracted edge to the first device when the quantity is less than the first preset threshold, wherein the preset condition comprises one vertex of the currently extracted edge that matches a vertex in the allocated edge in the first device, and degrees of two vertices of the currently extracted edge wherein each degree is less than an average degree of vertices in the allocated edge in the first device or the similar limitations in combination with the other limitations recited in the context of claims 1, 9 and 17. 
The closest prior art, Verbelen et al. (NPL, “Graph partitioning algorithms for optimizing software deployment in mobile cloud computing”, hereinafter “Verbelen”) 
In addition, the prior art of record does not provide a basis of evidence for asserting a motivation that one of ordinary skill level in the art before the effective filing date of the claimed invention would have integrated or modified the method and system of using graph partitioning algorithms for optimizing software deployment to incorporate the features of limitations disclosed above in combination with the other limitations recited in the context of claims 1, 9 and 17.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER KHONG whose telephone number is (571)270-7127.  The examiner can normally be reached on Mon-Fri 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEXANDER KHONG/Primary Examiner, Art Unit 2157